DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 March 2021 has been entered.

Response to Amendment
Applicant’s amendment to claims 1, 4, 19-21, 23, and 24, cancellation of claim 22, and addition of new claim 98 in the response filed on 19 March 2021 is acknowledged.
Applicant’s amendment to claim 1 is sufficient to overcome the rejection under 35 U.S.C. § 112(b) which is withdrawn.
Applicant’s cancellation of claim 22 renders the rejection under 35 U.S.C. § 112(b) moot, and is withdrawn.

Claim Objections
Claim 26 is objected to because of the following informalities:  Claim 26, line 2 recites “the gas generating material” and should recite “the one or more gas generating materials” for consistency with the antecedent basis provided in claim 1, from which claim 26 depends.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the exterior of the housing" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination on the merits, the Examiner interprets “the exterior of the housing” to recite an exterior of the housing.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 19-21, 23, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Application Publication 2010/188329 A to Uesugi Hiroyuki et al. (Hiroyuki), with reference made to the machine translation provided on 27 September 2018, in view of U.S. Patent Application Publication 2009/0250054 to Mario Loncar et al. (Loncar).
Regarding claim 1, Hiroyuki teaches an insufflation apparatus (para. 39 describes generating other gases, such as carbon dioxide a known insufflation gas) comprising:
a housing (Fig. 3A shows gas storage chamber 30 which is a housing for the gas generated), the housing comprising a gas outlet for delivering gas to a patient (outlet 60 is capable of delivering the generated gas to a patient); and
a gas generator (10, 20) arranged to be, at least partially, mounted on or in the housing (Fig. 3A shows the gas generator in the lower housing comprising water chamber 20 and gas generating chamber 10), the gas generator comprising:

a first cartridge mount (10) on the housing adapted to receive a gas generating cartridge (200, 210), the gas generating cartridge containing one or more gas generating materials (2) reactive with one another to generate gas (para. 25 describes the solid material 2 within the cartridge and the water contacting the material 2 by the rise of the water surface in the first cartridge mount 10 and reacting, therefore during the reaction, i.e. after introduction of water into the first cartridge mount 10, the water is contained in the gas generating cartridge in order to contact the gas generating materials 2 contained therein), wherein the gas generating cartridge, the first cartridge mount, and the gas storage chamber are arranged so that, in use, when the insufflation apparatus is in an active mode, the gas generating cartridge is in fluid communication with the gas storage chamber when the gas generating cartridge is mounted on the first cartridge mount (paras. 17, 23; 70A describes separation plate 70A which has holes 71A for gas to pass through into gas storage chamber 30 and outlet 60), and, wherein gas is generated from the gas generating material in the gas generating cartridge and delivered to the gas storage chamber (para. 17),
wherein the first cartridge mount comprises a manifold (Annotated Fig. 3A below) that forms a gas flow path (para. 38 describes the water storage 20 above the cartridge mount 10 having a manifold [see annotated Fig. 3A below] directing generated gas to the 
    PNG
    media_image1.png
    406
    447
    media_image1.png
    Greyscale
chamber (30).
Annotated Figure 3A
But Hiroyuki does not an inlet configured to receive gas delivered to the body cavity of the patient; and a second cartridge mount adapted to receive a gas harvesting cartridge configured to recycle at least one component of the gas received at the inlet to the gas outlet and/or the gas storage chamber.
Loncar teaches an inlet (16a) configured to receive gas delivered to the body cavity of the patient (para. 33 describes the patient expiration line connected to inlet 16a receiving expired air, i.e. gas, from the patient); and a second cartridge mount (Fig. 1 shows gas harvesting cartridge 7 mounted in the expiration line such that it receives expired air from the patient; para. 18 describes the system determining if the gas harvesting cartridge 7 can be safely disposed of, i.e. removed from the mount and disposed) adapted to receive a gas harvesting cartridge (7) configured to recycle at least one component of the gas received at the inlet to the gas outlet … (para. 33 describes gas harvesting cartridge removing, i.e. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hiroyuki to include an inlet configured to receive gas delivered to the body cavity of the patient; and a second cartridge mount adapted to receive a gas harvesting cartridge configured to recycle at least one component of the gas received at the inlet to the gas outlet and/or the gas storage chamber as in Loncar, to reflect anesthetic agent received from the patient back to the patient (paras. 2, 17) as taught by Loncar.

Regarding claims 2, 3, 19-21, 23, and 31, Hiroyuki, in view of Loncar, teaches the apparatus of claim 1, where Hiroyuki further teaches:
Claim 2: the gas generating cartridge (200);
Claim 3: the gas generating cartridge is removable (Fig. 4F, #220, 200; para. 30 describes placing the cartridge on the stand indicating that the cartridge is removable);
Claim 19: the first cartridge mount comprises a cavity (walls 117 define the cavity housing the cartridge) in the housing (111), the cavity being provided with an opening at the exterior of the housing (bottom plate 114 covers opening), the gas generating cartridge being insertable through the opening and into the cavity (para. 25);
Claim 20: the cavity is defined between at least two opposed walls (70A is the top wall and 114 is the bottom plate), the gas generating cartridge (200) being received between, and located against, the at least two opposed walls to fix an orientation 
Claim 21: the manifold is intermediate the gas generating cartridge (200) and the gas storage chamber (30) when the gas generating cartridge (200) is mounted on the first cartridge mount (10; para. 17; See annotated Fig. 3A showing the manifold between the first cartridge mount 10 which holds the gas generating cartridge and the storage chamber 30);
Claim 23: the first cartridge mount is arranged such that, with the gas generating cartridge mounted on the first cartridge mount, a direct fluid connection is formed between the gas generating cartridge and the gas storage chamber (Figs. 3A, 4F; 30, 70 shows a direct fluid connection between the cartridge 200 and the gas storage chamber 30 since the gas passes through the hydrophilic separation film into tube to the gas storage chamber 30);
Claim 31: a passive mixing device provided in the gas flow path to generate turbulent flow in the gas to mix the gas (hydrophobic separation film is capable of mixing the gases as they pass through since the hydrophobic separation film creates turbulent gas flow);

Claims 4, 24, 26, 27, 32, 33, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki, in view of Loncar, as applied to claims 1 and 3 above, and further in view of U.S. Patent 8,118,769 to Pierre Diemunsch (Diemunsch).
Regarding claim 4, Hiroyuki, in view of Loncar, teaches the apparatus of claim 3, but does not explicitly teach locking formations arranged to engage to lock the gas 
Diemunsch teaches locking formations arranged to engage to lock the gas generating cartridge (44) on the first cartridge mount (62), wherein the locking formations comprise a snap-fit formation (62, 68; col. 4, lines 27-32 describes the connectors as bayonet connections which are a type of snap-fit connection in that the bayonet snap-fit into the receptacle track) or a spring clip.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Hiroyuki, in view of Loncar, by including locking formations arranged to engage to lock the gas generating cartridge on the first cartridge mount, where the locking formations comprise a snap-fit formation or a spring clip as in Diemunsch, to securely attach the cartridge to the cartridge mount (col. 4, lines 27-32) as suggested by Diemunsch.

Regarding claim 24, Hiroyuki, in view of Loncar, teaches the apparatus of claim 1, but does not teach an isolator to isolate the gas storage chamber from the first cartridge mount such that the gas generating cartridge can be removed from the first cartridge mount without affecting the flow of gas from the gas storage chamber to the gas outlet.
Diemunsch teaches an isolator (56) to isolate the gas storage chamber from the first cartridge mount such that the gas generating cartridge can be removed from the first cartridge mount without affecting the flow of gas from the gas storage chamber to the gas outlet (col. 3, line 64-col. 4, line 9 describes dosing device 56 controlling insufflation gas flow from cartridge mount 68).


Regarding claims 26 and 27, Hiroyuki, in view of Loncar, teaches the apparatus of claim 1, but does not teach a heater to control the reaction rate of the gas generating material and/or a temperature of the gas generated; a chamber heater to heat gas inside the gas storage chamber.
Diemunsch teaches a heater (42) to control the reaction rate of the gas generating material and/or a temperature of the gas generated (col. 3, lines 44-48 describes heating the humidifying liquid which additionally heats the insufflation gas, thereby controlling the temperature of the gas generated); a chamber heater (42) to heat gas inside the gas storage chamber (col. 3, lines 44-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Hiroyuki, in view of Loncar, by including a heater to control the reaction rate of the gas generating material and/or a temperature of the gas generated and a chamber heater to heat gas inside the gas storage chamber as in Diemunsch, to adapt the insufflation gas to the microclimate 

Regarding claims 32 and 33, Hiroyuki, in view of Loncar, teaches the apparatus of claim 1, but does not teach a humidifier provided in the gas flow path to humidify the gas prior to the gas being delivered to the gas outlet; the humidifier comprises an active humidifier comprising a liquid receptacle and a receptacle heater to heat liquid in the liquid receptacle.  
Diemunsch teaches a humidifier (38) provided in the gas flow path (Fig. 1 shows dark arrows indicating the gas flow path) to humidify the gas prior to the gas being delivered to the gas outlet (24); the humidifier comprises an active humidifier (38) comprising a liquid receptacle (20) and a receptacle heater (42) to heat liquid in the liquid receptacle (col. 3, lines 44-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Hiroyuki, in view of Loncar, by including a humidifier provided in the gas flow path to humidify the gas prior to the gas being delivered to the gas outlet, where the humidifier comprises an active humidifier comprising a liquid receptacle and a receptacle heater to heat liquid in the liquid receptacle, as in Diemunsch, to adapt the insufflation gas to the microclimate (temperature and humidity) of the patient’s abdominal areas (col. 3, lines 44-48) as taught by Diemunsch.


Diemunsch teaches any one or more of the following is provided in the gas flow path: […] a flow enhancer (col. 5, lines 41-48 describes a blower device, i.e. a flow enhancer. Applicant’s specification states “[t]he flow enhancer may comprise a compressor or a blower arranged to blow the gas through the gas flow path” [para. 38], thus Diemunsch’s blower which blows insufflation gas into the liquid bath 41 of the humidifier 38 to humidify the insufflation gas) […].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Hiroyuki, in view of Loncar, by providing in the gas flow path a flow enhancer as in Diemunsch to blow insufflation gas into the humidifying liquid such that the gas picks up small quantities of humidifying liquid and medicaments (col. 5, lines 47-52) as taught by Diemunsch.

Regarding claim 36, Hiroyuki, in view of Loncar, teaches the apparatus of claim 1, but does not teach one or more additional inlets provided along the gas flow path to enable additives to be inserted into the gas stream.
Diemunsch teaches one or more additional inlets (52, 54) provided along the gas flow path (col. 4, lines 10-19) to enable additives (16, 18) to be inserted into the gas stream (col. 4, lines 10-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Hiroyuki, in view of .

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki, in view of Loncar, and further in view of Diemunsch, as applied to claim 33 above, and further in view of U.S. Patent Application Publication 2010/0242961 to Laurent Mougel et al. (Mougel).
Regarding claim 34, Hiroyuki, in view of Loncar, and further in view of Diemunsch, teaches the apparatus of claim 33, but does not explicitly teach the liquid receptacle is removably mounted on the housing such that the liquid receptacle can be removed and refilled or replaced.
Mougel is a breathing assistance system that provides humidified gas to a patient (Abstract), therefore Mougel is analogous art because it is concerned with the problem of humidifying a gas being delivered to a patient. Mougel teaches the liquid receptacle (Fig. 5, #34) is removably mounted on the housing (Fig. 5, #14; para. 53 describes housing 14 as the system and the humidifier 22 [which includes liquid receptacle 34] is part of the housing 14) such that the liquid receptacle can be removed and refilled or replaced (para. 53 describes the humidifier system 22, which includes the liquid receptacle 34 being removable from the system 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the humidifier of Hiroyuki, in view of Loncar, and further in view of Diemunsch, so that the liquid receptacle is removably .

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki, in view of Loncar, as applied to claim 1 above, and further in view of U.S. Patent 5,514,087 to Eric Jones (Jones).  
Regarding claim 28, Hiroyuki, in view of Loncar, teaches the apparatus of claim 1, but does not teach a gas flow control valve provided between the gas storage chamber and the gas outlet to control the flow of gas through the gas outlet.
Jones teaches a gas flow control valve (20) provided between the gas storage chamber (22a) and the gas outlet (17) to control the flow of gas through the gas outlet (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Hiroyuki, in view of Loncar, by including a gas flow control valve provided between the gas storage chamber and the gas outlet to control the flow of gas through the gas outlet as in Jones, “to provide a self-regulating insufflator […] which continuously regulates the pressure being supplied, and which is continuously responsive to cavity pressure” (col. 1, lines 51-56) as taught by Jones.


Jones further teaches the gas flow control valve (20) is controlled, automatically (col. 1, lines 51-56) […], to vary at least one of the gas flow rate and the gas pressure (col. 2, line 66-col. 3, line 6; col. 3, lines 34-39 describing regulating the pressure from 50 mm Hg to 15 mm Hg).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the gas flow control valve of Hiroyuki, in view of Loncar, and further in view of Jones, so the gas flow control valve is controlled, automatically […], to vary at least one of the gas flow rate and the gas pressure as further taught by Jones, “to provide a self-regulating insufflator […] which continuously regulates the pressure being supplied, and which is continuously responsive to cavity pressure” (col. 1, lines 51-56) and which reduces gas pressure to a required cavity pressure (col. 3, lines 34-37) as taught by Jones.

Regarding claim 30, Hiroyuki, in view of Loncar, and further in view of Jones, teaches the apparatus of claim 28, but does not explicitly teach the gas flow control valve additionally functions as a pressure relief valve to vent gas if a predetermined gas pressure is exceeded.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the gas flow control valve of Hiroyuki, in view of Loncar, and further in view of Jones, so the gas flow control valve additionally functions as a pressure relief valve to vent gas if a predetermined gas pressure is exceeded as in Jones, so that “[t]he regulator valve will be closed and the cavity pressure will be relieved should the cavity pressure for any reason exceed some predetermined limit above [the] maximum pressure, thereby providing a safety relief for over-pressure as well as a regulator valve shut off” (col. 3, lines 2-6) as taught by Jones.

Claim 98 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki, in view of Loncar, as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2004/0023087 to Scott D. Redmond (Redmond).
Regarding claim 98, Hiroyuki, in view of Loncar, teaches the apparatus of claim 1, but does not explicitly teach a closure is provided at the gas generating cartridge and is arranged to seal the one or more gas generating materials in the gas generating cartridge, the apparatus being arranged to at least partially open the closure when the apparatus is in the active mode.
Redmond teaches a closure (para. 70 describes a spring-loaded door) is provided at the gas generating cartridge (para. 70 describes the cartridge/cassette having the door) and is arranged to seal the one or more gas generating materials in the gas generating cartridge (para. 70), the apparatus being arranged to at least partially open the closure when the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Hiroyuki, in view of Loncar, by including a closure provided at the gas generating cartridge and arranged to seal the one or more gas generating materials in the gas generating cartridge, where the apparatus is arranged to at least partially open the closure when the apparatus is in the active mode as in Redmond to prevent the release of hydrogen until connected with the apparatus increasing safety during transport (paras. 67, 68) as suggested by Redmond.

Response to Arguments
Applicant's arguments filed 19 March 2021 have been fully considered but they are not persuasive.
Applicant argues that Hiroyuki teaches delivering gas from the gas storage tub 30 to a supply destination such as a fuel cell, and that Hiroyuki is silent on delivering gas to a patient (Remarks pg. 7, para. 1). Applicant’s argument is not persuasive because the claim recites “a gas storage chamber configured for storing gas and delivering gas to a body cavity of a patient” (claim 1, lines 5-6, emphasis added) where the italicized portion is a functional limitation the gas storage chamber must be configured to perform. Since Hiroyuki provides a gas storage chamber 30 which is capable of storing and delivering gas to a “supply destination” it is also capable of storing and delivering as to a body cavity of a patient.
Applicant argues that one skilled in the art would not modify Hiroyuki to include “an inlet configured to receive gas delivered to the body cavity of the patient” because it would change Hiroyuki’s principle of operation to supply water from the water storage kettle to the reaction 
Applicant’s arguments (Remarks pg. 8, first full paragraph-pg. 9 regarding the combination of Hiroyuki in view of Young and further in view of Costovici) with respect to claim(s) 1-4, 19-21, 23, 24, 26-36, and 98 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment necessitated the new grounds of rejection over Hiroyuki, in view of Loncar, as applied to claims 1-3, 19-21, 23, and 31, Hiroyuki, in view of Loncar, and further in view of Diemunsch, as applied to claims 4, 24, 26, 27, 32, 33, 35, and 36, Hiroyuki, in view of Loncar, further in view of Diemunsch, and still further in view of Mougel, as applied to claim 34, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROSS WILSON whose telephone number is (571)270-5899. The examiner can normally be reached Monday-Friday 8 am- 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.